Case 2:19-cv-10804-JAK-KES Document 23 Filed 09/11/20 Page 1 of 1 Page ID #:250



  1
  2
  3                                                                 JS-6
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11    ROBERT C. WOODS,                         Case No. 2:19-cv-10804-JAK-KES
 12                Petitioner,
 13          v.                                            JUDGMENT

 14    MARION E. SPEARMAN, Warden,
 15                Respondent.
 16
 17
 18         Pursuant to the Court’s Order Accepting Report and Recommendation of
 19   U.S. Magistrate Judge,
 20         IT IS ADJUDGED that the Petition is dismissed with prejudice.
 21
 22          September 11, 2020
      DATED: ___________________          ____________________________________
 23                                       JOHN A. KRONSTADT
                                          UNITED STATES DISTRICT JUDGE
 24
 25
 26
 27
 28
